ON REHEARING.
Per CURIAM.
— The petition for rehearing, although quite voluminous, presents nothing new. No questions arising upon the evidence, or the| law applicable thereto, which have not heretofore been fully considered and passed upon, appear in the petition; and, as we have already expended much time in a careful and laborious examination of the record and the briefs of counsel in this case, we are confident that a repetition of our labor would serve no other purpose than delay. Behearing denied.